 


109 HR 1985 IH: Federal Whistleblower Protection Tax Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1985 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Gerlach (for himself, Mr. Holden, and Ms. Granger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income amounts received as damages and attorneys fees and costs under Federal whistleblower protection laws and to allow income averaging for amounts received as lost income. 
 
 
1.Short titleThis Act may be cited as the Federal Whistleblower Protection Tax Act of 2005.
2.Exclusion from gross income for certain amounts received on account of Federal whistleblower protection laws
(a)In generalSubsection (a) of section 104 of the Internal Revenue Code of 1986 (relating to compensation for injuries or sickness) is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by inserting after paragraph (5) the following new paragraph:

(6)in the case of a claim under any provision of Federal law (popularly known as whistleblower protection provisions) prohibiting the discharge of an employee, the discrimination against an employee, or any other form of retaliation or reprisal against an employee for asserting rights or taking other actions permitted under Federal law—
(A)the amount of any damages (other than punitive damages and other than damages on account of lost income), and
(B)the amount awarded for attorneys fees and costs in pursuing such claim to the extent the taxpayer elects not to claim any deduction for such fees and costs..
(b)Averaging of lost income
(1)In generalPart I of subchapter Q of chapter 1 of such Code (relating to income averaging) is amended by adding at the end the following new section:

1302.Averaging of whistleblower lost income
(a)In generalIn the case of an individual who receives a whistleblower award during any taxable year, the tax imposed by section 1 for such taxable year shall be equal to the sum of—
(1)a tax computed under such section on taxable income reduced by elected whistleblower lost income, plus
(2)the increase in tax imposed by section 1 which would result if taxable income for each of the taxable years to which such income is attributable were increased by the amount of such income attributable to such year.Any adjustment under this section for any taxable year shall be taken into account in applying this section for any subsequent taxable year.
(b)DefinitionsFor purposes of this section—
(1)Whistleblower awardThe term whistleblower award means any amount which is excluded from gross income under paragraph (6) of section 104(a).
(2)Elected whistleblower lost incomeThe term elected whistleblower lost income means income—
(A)which would be excluded from gross income under such paragraph if such paragraph were applied without regard to other than damages on account of lost income, and
(B)which is specified in the election under subsection (a).If the election under subsection (a) applies to less than all such income, such election shall be treated as applying to a ratable portion of each year’s income for purposes of subsection (a)(2).
(c)RegulationsThe regulations under section 1301(c) shall apply for purposes of this section..
(2)Conforming amendmentSubsection (c) of section 55 (defining regular tax) is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph:

(3)Coordination with income averaging for whistleblower lost incomeSolely for purposes of this section, section 1302 (relating to averaging of whistleblower lost income) shall not apply in computing the regular tax liability..
(3)Clerical amendmentThe table of sections for such part I is amended by adding at the end the following new item:
 

Sec. 1302. Averaging of whistleblower lost income .
(c)Effective dateThe amendments made by this section shall take effect as if included in the amendments made by section 1605 of the Small Business Job Protection Act of 1996.
(d)Waiver of statute of limitationsIf refund or credit of any overpayment of tax resulting from the amendment made by subsection (a) or (b) is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), refund or credit of such overpayment (to the extent attributable to such amendment) may, nevertheless, be made or allowed if claim therefor is filed before the close of such 1-year period. 
 
